                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA



MICHAEL ANTHONY TODD,                        No. 2:17-cv-1611 TLN AC P
          Plaintiff,
     v.                                      ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
S. KERNAN, et al.,
            Defendants.
                                     /

       Michael Anthony Todd, CDCR # K-28000, a necessary and material participant in a
settlement conference in this case on September 10, 2019, is confined in California State Prison,
Los Angeles County (LAC), in the custody of the Warden. In order to secure this inmate’s
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Kendall J. Newman to appear by video
conference from his present place of confinement to the U. S. District Court, Courtroom #25,
501 I Street, Sacramento, California 95814, on Tuesday, September 10, 2019 at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in a settlement
conference by video conference at the time and place above, until completion of the settlement
conference or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy by fax on the Litigation
Coordinator at LAC at (661) 729-6994.

       4. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
prison no less than two days prior to the settlement conference that the prison’s video-conference
equipment will connect to the court’s system. Any difficulties shall immediately be reported to
Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, LAC, P. O. Box 8457, Lancaster, California 93539:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: July 17, 2019
